Citation Nr: 0824462	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-33 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
degenerative joint disease in the left ankle.

2.  Entitlement to service connection for degenerative joint 
disease in the left hip, claimed as secondary to a left ankle 
injury.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Beyt, Intern



INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1956 and from December 1956 to December 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for post-traumatic 
generative joint disease, left ankle (claimed as left ankle 
injury) and degenerative joint disease, left hip (claimed as 
secondary to left ankle injury).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
distribution of the veteran's appeal has been obtained.

2.  Competent and credible evidence of the veteran's post-
traumatic degenerative joint disease in the left ankle in 
service, manifestations of the veteran's post-traumatic 
degenerative joint disease in the left ankle within one year 
following the veteran's discharge from service, or of a nexus 
between the veteran's service and post service diagnosis of 
post-traumatic degenerative joint disease in the left ankle 
and service, is not of record.

3.  Competent and credible evidence of the veteran's 
degenerative joint disease in the left hip in service, 
manifestations of the veteran's degenerative joint disease in 
the left hip within one year following the veteran's 
discharge from service, or of a nexus between service and the 
veteran's post service diagnosis of degenerative joint 
disease in the left hip and service, is not of record.






CONCLUSIONS OF LAW

1.  Post-traumatic degenerative joint disease in the left 
ankle was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).

2.  The veteran is not shown to have degenerative joint 
disease in the left hip, which was incurred in or aggravated 
by active military service, nor is it secondary to post-
traumatic degenerative joint disease in the left ankle.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision

The veteran asserts that his current left ankle and left hip 
disabilities are attributable to his active service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for arthritis may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2007).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service-connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that 38 C.F.R. § 3.310, the regulation that 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b) 
(2007)).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of any injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 1 Vet. App. 
341, 346 (1999); see also Rose v. West, 11 Vet App. 169, 171 
(1998).

The Board finds it clear from the evidence of record that the 
veteran has a competent medical diagnosis of a current left 
hip and left ankle disability.  The record reflects in May 
2005 a VA examiner diagnosed the veteran with degenerative 
joint disease in the left hip and post traumatic degenerative 
joint disease in the left ankle.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of 
the provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent).  

The question of whether the veteran's current diagnoses had 
their onset or are otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The veteran's 
DD Form 214 denotes that he served as a cook for the Army.  
The veteran's primary contention is that he strained his left 
ankle sometime in 1961 or 1962 while trying to board a supply 
truck.  The Board has also carefully considered the veteran's 
September 2006 statement where he asserted that he was 
treated for his ankle injury and complained of the injury 
during his discharge exam.  However, the service treatment 
records do not contain any complaints of ankle or hip pain, 
injury, or treatment.   The veteran's October 1962 discharge 
examination was normal and the veteran denied foot trouble in 
a report of medical history completed at that time.  

The record shows that the first time the veteran was treated 
for an ankle condition after the service was in February 
1986, approximately twenty-four years after service.  The 
record reflects the veteran not reporting left hip pain until 
June 1991, approximately twenty-nine years after service.  
The Board observes the veteran worked as a letter carrier.  
The veteran's job as a letter carrier required him to be on 
his feet several hours a day as well as extended walking.  

Private medical records of June 1990 show the veteran injured 
his foot in February 1986 when he stepped on a ridge on 
concrete driveway.  The veteran again injured his left ankle 
in June 1987 when he stepped on an uneven piece of lawn.  
June 1988 medical treatment records show the veteran had 
tenderness and thickening of the plantar fascia medially in 
the arch of his left foot.  There was tenderness to palpate 
the ilio-tibial band, the anterior part of the hip and the 
adductor longus muscles of the left hip.  X-rays of the left 
hip revealed slight degree of joint space narrowing.  The 
physician opined that walking with a slight limp has strained 
the left hip and thereby accounted for the left hip pain.

The Board notes that the lack of any evidence of left ankle 
and left hip problems for approximately twenty-four years 
between the period of active duty and the evidence showing 
ankle and hip problems is itself evidence which tends to show 
that no ankle or hip injury was incurred as a result of 
service or manifested to a compensable degree within a year 
after service.  A prolonged period without medical complaint 
can be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000). 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, in the present case, the normal separation 
examination followed by the absence of documented complaints 
or treatment for several years following military discharge 
is more probative than the veteran's current recollection as 
to symptoms experienced in the distant past.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  Moreover, no 
competent opinion causally relates the current left ankle and 
left hip disorders to active service.  Indeed, while a 
February 1988 report from a private physician noted that a 
plantar fibrosis mass existed prior to the veteran's injury 
incurred in February 1986, there was no finding that such 
mass represented the chronic residuals of an in-service 
injury.  

The veteran himself believes that his current left ankle and 
left hip disorders are causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board notes that because service connection is not 
warranted for post-traumatic degenerative joint disease in 
the left ankle, his claim of entitlement to service 
connection for degenerative joint disease in the left hip as 
secondary to post-traumatic degenerative joint disease in the 
left ankle must also fail.  See 38 C.F.R. § 3.310.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for post-traumatic degenerative joint 
disease in the left ankle and degenerative joint disease in 
the left hip, and there is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 122, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  The VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2004 letter sent to the veteran.  
In the December 2004 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions. 

As to informing the veteran of which information and evidence 
he was to provide the VA and which information and evidence 
VA would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded. 

In the present appeal, no letter was sent to the veteran that 
included the type of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal.  Although this letter was not issued, the veteran has 
not been prejudiced as his pending claims have been denied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, VA has obtained the 
veteran's service treatment records and private treatment 
records dated February 1986 to April 1994.  The veteran was 
also provided a May 2005 VA examination in connection with 
his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  No further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for post-traumatic 
degenerative joint disease in the left ankle (claimed as left 
ankle injury) is denied.  

Entitlement to service connection for degenerative joint 
disease in the left hip (claimed as secondary to a left ankle 
injury), including secondary to post-traumatic degenerative 
joint disease in the left ankle, is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


